DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 26 January 2022 were sufficient to overcome the 112(b) rejection set forth in the prior office action.
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. Applicant argues that in the reference, Jendrix (US 6331097), the part that the Examiner labeled as a ‘”nut” is not a nut, but a baffle, that the Examiner’s interpretation is beyond broadest reasonable interpretation (BRI), the nut does not have a structural role, nor secures any components together, nor is discussed by Jendrix.  The Examiner respectfully disagrees with Applicant’s interpretation.  The Examiner’s interpretation of the nut from Jendrix is within BRI, because first the nut of Jendrix meets all the claim limitations set forth in the instant claims.  Secondly, considering the nut from Jendrix fastens together different parts of the turbine, which is a characteristic of a nut, to fasten.  Furthermore, Applicant’s arguments directed towards structural role appear to be trying to incorporate into the claims a functional limitation that is not present in the claims.  The Examiner would recommend Applicant incorporate language to incorporate some of the structural or functional differences Applicant sees in the nut, into the claims to help distinguish the instant claims from the prior art.  Also, while Jendrix does not specifically call out the nut in the written part of the specification, it is part of the drawings which is enough to demonstrate the prior teaching.  
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jendrix (US 6331097).
Regarding claim 1, Jendrix teaches a turbine rotor assembly for a gas turbine engine (Fig 1), comprising a turbine rotor disc (24) drivingly mounted to a shaft (see annotated Fig 1 below) for rotation about a rotation axis (X) and having a central aperture (see annotated Fig 1 below) extending coaxially with the shaft (see annotated 

    PNG
    media_image1.png
    817
    824
    media_image1.png
    Greyscale


Regarding claim 3, Jendrix teaches the seal is defined by the outer surface of the nut (Fig 1) and a partition (see annotated Fig 1 above) defining the cavity on an upstream side of the partition (Fig 1) and a second cavity on a downstream side of the partition (92).

Allowable Subject Matter
Claims 2, and 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches nor suggests that the seal is a first seal defined by the outer surface of the nut and the inner surface of a second nut engaged to the nut.  The location of the seal and what surfaces that it engages is not taught nor shown by Jendrix, and the configuration in line with the other limitations is distinct from what is shown in the prior art.  Furthermore the limitations of claim 15 are not taught nor suggested because while there is another shaft present in Jendrix, the connection between that shaft and other turbine discs is not shown, so it is not known what the connection is and therefore Jendrix does not teach the limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745